ON APPELLANT’S MOTION FOR REHEARING.
BEAUCHAMP, Judge.
Appellant has filed a motion for rehearing complaining that *407this court refused to sustain his contention in each of Bills of Exception Numbers 1, 3 and 4. It will not be necessary to write further as they were fairly discussed in the original opinion.
By the fourth complaint he says that the trial court committed error in refusing to grant his special requested instruction No. 1, and that the question raised thereby was not brought to this court’s attention on original submission. This question did have the court’s attention on original submission and it was the opinion then, as now, that the question was so obviously contrary to law that a discussion of it would not be necessary. We adhere to that view.
Appellant’s motion for rehearing is overruled.